Citation Nr: 1745889	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-29 248		DATE
		

THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left thigh myositis ossificans.

2.  Entitlement to an initial compensable rating for left thigh myositis ossificans.


ORDER

Service connection for a low back disability is denied.


FINDING OF FACT

The Veteran's current diagnosis of spondylosis is not etiologically related to service, to include as due to the service-connected left thigh myositis ossificans.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from September 1978 to April 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The July 2010 rating decision found that new and material evidence had not been submitted to reopen the claim for service connection for a low back disability, and the October 2016 rating decision denied a compensable rating for left thigh myositis ossificans.     

The Board notes that the Veteran initiated an appeal of service connection for degenerative joint disease (DJD) of the left ankle.  However, the Veteran did not perfect this appeal; rather, in an October 2013 substantive appeal (VA Form 9), he specifically limited the appeal to exclude the ankle issue.  There is no indication that the Veteran or his representative were confused by the VA Form 9, and subsequent Supplemental Statements of the Case (SSOC) do not list the issue.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the claim for service connection for DJD of the left ankle is not before the Board.  

In June 2015, the Board found that new and material evidence had been received to reopen the claim for service connection for a low back disability, and remanded the issue for further development.  The RO was instructed to schedule the Veteran for a VA examination to determine the nature and etiology of any current low back diagnoses.  The Veteran subsequently had a back examination in February 2016 and the examination report is associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives with regard for the low back claim and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of an increased initial rating for left thigh myositis ossificans is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  Service connection for a low back disability 

The Veteran contends/asserts that his low back was "slightly injured" in the same in-service injury that caused his thigh disability, but that more significantly, the thigh disability has led to low back pain.  See the December 2009 statement.  He also asserts that his back was injured in service and that he is not claiming the back injury is the result of the thigh injury.  See the October 2013 VA Form 9.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The question for the Board is whether the Veteran's current diagnosis of spondylosis began during active service, or is etiologically related to the service-connected left thigh ossificans.  

The Board finds that competent, credible, and probative evidence establishes that the spondylosis is not etiologically related to the Veteran's active service, to include as secondary to the left thigh ossificans.

Service treatment records (STRs) clearly document a left thigh injury in service, but are silent for mention of any complaints, diagnosis, or treatment of a low back condition.  

Post-service VA treatment records indicate that that in September 2000, the Veteran reported having pain in his thigh for years.  He also reported a history of back pain.  His thigh pain was noted to be "possibly" related to the back pain, and he was sent for an x-ray of the lumbar spine.  Results of the x-rays were of a normal lumbar spine.  

In April 2004, the Veteran was seen at a private medical facility for low back pain.  The treatment record indicates that he reported back pain for the last five days, and also for the last 5-6 months.  Lumbar spine series x-rays showed a normal lumbar spine.  

In April 2006, an MRI showed mild disc bulging at L3-4, mild posterior marginal osteophyte and disc bulging at L4-5, and posterior marginal osteophyte and a small superimposed left posterolateral disc protrusion obscuring the proximal left S1 nerve root at L5-S1.  

In December 2009, an MRI showed lumbar spondylosis from L3 through S1, severe at L4-5.  Right inferolateral disc herniation and foraminal disc bulge at L4-5 caused moderate right lateral recess and mild to moderate foraminal stenosis.  

The Veteran had a VA lumbar spine examination in February 2016.  He reported that his back began hurting when his thigh was injured in service.  He stated that he had not sought treatment on his back in service, and although his doctor wanted to do surgery on his back 3-4 years ago, he had not had any procedures or therapies for his back.  His current symptoms included sharp pain at rest and on motion in the low back, which radiated down both legs into his feet.  The Veteran stated that he had flare-ups, manifested as increased pain, triggered by bending or unusual movements, and was in a flare-up at the time of the examination.  He used a cane for balance.  Upon examination, range of motion measurements showed forward flexion to 75 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The Veteran had pain on movement, which did not result in functional loss.  There was no evidence of pain with weight-bearing, no additional loss of function or range of motion after repetitive-use testing with at least three repetitions, and no guarding or muscle spasms.  Results of a sensory examination were normal, a straight leg raising test was negative bilaterally, and X-rays did not show arthritis.  

The examining physician indicated that the Veteran's diagnosis was spondylosis, with minimal functional impairment, which was less likely than not caused by, related to, or worsened beyond natural progression by military service.  The examiner noted that the Veteran's condition was due to aging.  The examiner also noted that there were extensive records of the thigh injury, which were silent for mention of a back component.  Normally, the absence of treatment is not evidence of absence, but in this Veteran's case, when the claimed comorbid condition was so well documented and there was no documentation of the claimed associated condition, that created an inconsistency in documentation.  The examiner opined that the inconsistency was best explained by the fact that memory is non-linear, is not documentary in nature, and the written record is a far superior document of events as they occurred.

The Board finds that the VA examiner's opinions are competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA opinions were rendered after reviewing the Veteran's VA medical records, soliciting a medical history from the Veteran, and conducting a physical examination and clinical testing of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner provided facts and rationale on which he based his opinions, including explicitly indicating why an absence of documentation in the Veteran's STRs was significant.  

Furthermore, as noted above, the Veteran was not diagnosed with any condition of the lumbar spine until April 2006, approximately 24 years after his separation from active military service separation.  Such a lengthy time interval between service and the earliest post-service documentation of the disability is one factor for consideration against a finding that a disability is directly related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiner.  As such, there is no competent medical evidence that relates the current spondylosis to military service or to the service-connected left thigh myositis ossificans.

The Board also finds that although the Veteran can describe observable symptoms including pain, his statements cannot be used to determine whether a lumbar spine diagnosis is related service or to service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran has the medical education and training required to make competent clinical diagnosis, or to attribute such a diagnosis to other conditions.  As such, the Board finds the Veteran's statements probative with regard to establishing his current symptoms, but finds little probative value with regard to establishing service connection.  In any case, their probative value is outweighed by the probative value assigned to an evaluation conducted by a person who has expertise and training pertinent to cervical spine diagnoses.

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for a low back disability, to include as secondary to the service-connected left thigh myositis ossificans.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


REMAND

The claim for entitlement to service connection for left thigh myositis ossificans, claimed as a left thigh condition, was granted in a March 2016 rating decision.  The rating decision assigned a noncompensable (zero percent) rating, effective December 31, 2009.  The Veteran submitted a notice of disagreement in February 2017, indicating that he disagreed with the assigned disability rating.  A Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issue for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the issue of an initial compensable rating for left thigh myositis ossificans.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Naree Nelson, Associate Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


